Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0005313
                                                         10-NOV-2015
                                                         08:39 AM



                           SCWC-13-0005313

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            SCOTT B. SMITH,
                   Petitioner/Petitioner-Appellant,

                                 vs.

                          STATE OF HAWAI#I,
                   Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-13-0005313; S.P.P. NO. 13-1-0008(2))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
   and Circuit Judge Ochiai in place of Pollack, J., recused)

          Petitioner/Petitioner-Appellant Scott B. Smith’s
application for writ of certiorari filed on September 30, 2015,

is hereby rejected.

          DATED:    Honolulu, Hawai#i, November 10, 2015.

Scott B. Smith                  /s/ Mark E. Recktenwald
petitioner pro se
                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Dean E. Ochiai